32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James E. CARPENTER-TAYLOR, on behalf of himself and allothers similarly situated, Appellant,v.Henry CISNEROS, in his official capacity as Secretary of theUnited States Department of Housing and Urban Development;Thomas T. Feeney, in his official capacity as Field OfficeManager of the Minneapolis-St.  Paul Office of the UnitedStates Department of Housing and Urban Development, Appellees.
No. 93-2669.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  August 3, 1994.

Before MAGILL, Circuit Judge, FLOYD R. GIBSON and JOHN R. GIBSON, Senior Circuit Judges.
PER CURIAM.


1
In this class action suit, the plaintiffs appeal the district court's1 order denying in part the plaintiffs' motion for attorneys' fees under the Equal Access to Justice Act.  The plaintiffs argue that the district court erred in denying attorneys' fees for all time subsequent to the settlement of the original plaintiff's individual claim on the basis that the United States' litigation position was substantially justified.  After careful review of the case, we conclude that the district court committed no error.  An opinion would have no precedential value.  Accordingly, the decision of the district court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota